PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of				:
HUGHES, JONATHAN M., et al.		:
Application No.:  16/987,694			:	DECISION ON PETITION
Filing Date:  August 07, 2020			:
Attorney Docket No.  PF2019M004 




This is a decision on the petition filed April 27, 2022, under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Non-Final office action mailed September 15, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 16, 2021.  A Notice of Abandonment was mailed on April 12, 2022.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of an amendment to the non-final office action; (2) the petition fee of $2,100.00; and (3) the required statement of unintentional delay have been received.

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of David M. Weisberg, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.   

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This matter is being referred to the Technology Center 1771 for appropriate action in the normal course of business on the reply received.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        





cc:	David M. Weisberg
	1900 East Linden Avenue
	Linden, New Jersey 07036